DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 09/11/2020 and 02/01/2022 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 11 and 12, the term “substantially” (e.g. whose position is substantially equal to each other) is vague and a relative term that renders the claim indefinite.  The term “substantially” renders the claims indefinite because the claim(s) include(s) elements not actually disclosed or clearly defined in the specification and it is a broad term, thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art because the combination of limitations integrate the Cartesian coordinate distribution evaluation value whose position is substantially equal to each other among Cartesian coordinate distribution evaluation values calculated for each of the plurality of radar devices and output a composite evaluation value; and classify the type of the precipitation particle based on the composite evaluation value is not found, taught or suggested in the prior art of record.

Claim 11 is allowable over the prior art because the combination of limitations integrate the Cartesian coordinate distribution evaluation value whose position is substantially equal to each other among Cartesian coordinate distribution evaluation values calculated for each of the plurality of radar devices and output a composite evaluation value; and classify the type of the precipitation particle based on the composite evaluation value is not found, taught or suggested in the prior art of record.

Claim 12 is allowable over the prior art because the combination of limitations integrating the Cartesian coordinate distribution evaluation value whose position is substantially equal to each other among Cartesian coordinate distribution evaluation values calculated for each of the plurality of radar devices and outputting a composite evaluation value; and classifying the type of the precipitation particle based on the composite evaluation value is not found, taught or suggested in the prior art of record.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (NPL, “Automatic classification of hydrometeors based on polarimetric weather radar measurements”); 
Fujisaka et al. (US Patent Number 6,081,220) discloses a radar system for observing weather phenomena and determining radar system parameters;
Hannesen et al. (US Patent Application Publication 2010/0315432 A1) discloses a method for determining compound data of weather radars in an overlapping region using a radar echo classification;
Fallgatter et al. (US Patent Number 10,026,163 B2) discloses a hydrometeor identification system using a constructed feature vector in a classification model to classify the hydrometeor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862